Exhibit 10.1
 [logo.jpg]
Arotech Corporation   
 
1229 Oak Valley Drive   
Ann Arbor, Michigan 48108   
Tel:  (734) 761-5836   Fax:  (734) 761-5368   
http://www.arotech.com   
Nasdaq Global Market: ARTX   
Writer’s direct dial: +972-2-990-6618   
Writer’s direct fax: +972-2-990-6688   
Writer’s e-mail: esses@arotech.com   
Steven Esses
President

 
November 13, 2013
Mr. Robert S. Ehrlich
c/o Arotech Corporation
1229 Oak Valley Road
Ann Arbor, Michigan 48108
 
Re:           Sixth Amended and Restated Employment Agreement
 
Dear Bob:
 
In connection with your Sixth Amended and Restated Employment Agreement with
Arotech Corporation and Epsilor-Electric Fuel Ltd. (collectively, the “Company”)
effective as of May 1, 2013 (the “Agreement”), we wish to amend the Agreement in
certain respects. All capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.
 
Notwithstanding the terms of Section 3(a) of the Agreement, your monthly base
salary will be adjusted to NIS 144,554 per month, retroactive to September 1,
2013.
 
Additionally, we will make an automobile available to you during the term of
this Agreement. Such automobile shall be of a high quality comparable to, but
not less than, that of a Volvo S-80, and shall be subject to your approval,
which shall not be unreasonably withheld. You will be entitled to use the
automobile for your personal and business needs, so long as you do not allow
anyone who would not be covered by our insurance to drive it.
 
In all other respects, the terms of the Agreement will govern the relationship
between us.
 
If the foregoing is acceptable to you, kindly sign this letter in the space
provided for your signature below, whereupon this letter will become a binding
amendment to the Agree­ment.
 

  Sincerely yours,           AROTECH CORPORATION          
 
By:
/s/Steven Esses                                                                 
  Steven Esses       President  

 

  EPSILOR-ELECTRIC FUEL LTD.          
 
By:
/s/Ronen Badichi                                                                
  Ronen Badichi       General Manager  

 
ACCEPTED AND AGREED:
 
 

                                 /s/Robert S.
Ehrlich                                   Robert S. Ehrlich    